Exhibit 10.100

SEPARATION AGREEMENT AND FULL

AND FINAL RELEASE OF CLAIMS

This Separation Agreement and General Release (hereinafter referred to as
“Agreement”) is made and entered into by and between Matthew Thompson
(hereinafter referred to as “Employee”), and Borland Software Corporation
(hereinafter referred to as “Company”).

WHEREAS, Employee has accepted future employment with another employer and
wishes to resign employment with the Company on January 2, 2007 (“the
Termination Date”), at which time all employee compensation and benefits shall
cease, except provided herein;

WHEREAS, Employee and the Company desire to settle fully and finally any and all
claims of Employee arising out of Employee’s employment with the Company and his
termination therefrom;

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, and to avoid unnecessary litigation, it is hereby agreed by and
between the parties as follows:

1. SEPARATION PAYMENT. As consideration for this Agreement, and conditioned on
your execution of this Agreement and returning it to the Company promptly, the
Company shall pay Employee a lump sum separation payment equal to one hundred
ninety-two thousand five hundred dollars (US$192,500), less applicable taxes and
other withholdings as determined by Borland’s payroll department. Such severance
payment will be mailed to Employee at his address last known to the Company,
postmarked between the seventh and twelfth calendar day following the date of
Employee’s signature on this Agreement or delivery of the Agreement to the
Company by Employee, whichever date is later.

2. NO OBLIGATION. Employee acknowledges and agrees that, except for items
specified in paragraph 1 above, the Company and Release Parties have paid to
Employee on the Termination Date all compensation, including, but not limited
to, any and all wages, commissions, bonuses, and accrued but unused vacation,
that Employee earned during his employment with Borland and/or any predecessor
entity that employed Employee until and including the Termination Date.

3. FULL AND FINAL RELEASE. In exchange for the benefits under this Agreement to
which Employee is not otherwise entitled, Employee, for himself and his



--------------------------------------------------------------------------------

respective legal successors and assigns, irrevocably and unconditionally
releases, and forever discharges and acquits Borland and its respective current
and former parent companies and predecessors and each of its and their
respective divisions, subsidiaries, shareholders, officers, directors, current
and former employees, insurers, attorneys, accountants, agents, affiliates,
legal successors and assigns (all of whom are referred to throughout this
Agreement as the “Released Parties or Release Parties”), from any and all
charges, complaints, claims, causes of action, debts, demands, sums of money,
controversies, agreements, promises, damages and liabilities of any kind or
nature whatsoever, both at law and equity, known or unknown, suspected or
unsuspected, anticipated or unanticipated (hereinafter referred to as “claim” or
“claims” and as further defined below), arising from conduct occurring on or
before the date of this Agreement, including without limitation any claims
incidental to or arising out of Employee’s employment with the Company or the
termination thereof. It is expressly understood by Employee that among the
various rights and claims being waived in this release are those arising under
Title VII of the Civil Rights Act of 1964, the Fair Labor Standards Act, the
Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil Rights Act
of 1866, the Family and Medical Leave Act, claims of age discrimination under
the Age Discrimination in Employment Act, Indiana Civil Rights Codes, or any
other federal, state or local law or regulation.. This provision is intended by
the parties to be all encompassing and to act as a full and total release of any
claim, whether specifically enumerated herein or not, that Employee might have
or has had, that exists or ever has existed on or to the date of this Agreement.

4. CLAIMS. The parties understand the word “claim” or “claims” to include
without limitation all actions, claims and grievances, whether actual or
potential, known or unknown, related, incidental to or arising out of Employee’s
employment with the Company and the termination thereof. All such claims,
including related attorneys’ fees and costs, are forever barred by this
Agreement and without regard to whether those claims are based on any alleged
breach of a duty arising in contract or tort; any alleged unlawful act, any
other claim or cause of action; and regardless of the forum in which it might be
brought.

5. NO OTHER CLAIMS. Employee represents that he will not file (or ask or allow
anyone to file on his behalf), any charge, complaint, claim or lawsuit of any
kind in connection with any claim released by this Agreement. This provision
shall not apply, however, to any non-waivable charges or claims brought before
any governmental agency. With respect to any such non-waivable claims, Employee
agrees to waive his right (if any) to any monetary or other recovery should any
governmental agency or other third party pursue any claims on Employee’s behalf,
either individually, or as part of any collective action.

 

2.



--------------------------------------------------------------------------------

6. PROPRIETARY INFORMATION. Also in exchange for the consideration provided
above, Employee acknowledges that in his position with Company, he may have
obtained confidential business and proprietary information regarding Company
which (i) relates to the business of the Company, or to the business of any
customer or supplier of the Company; or (ii) is processed by the Company and has
been created, discovered or developed by, or has otherwise become known to the
Company that has commercial value to the business in which the Company is
engaged. All said information is hereinafter called “proprietary information”
and he agrees that he has not made and will not make any such information known
to any member of the public. At all times Employee will keep in confidence and
trust all such proprietary information and will not use or disclose any such
proprietary information or anything relating to it without the written consent
of the Company. Employee hereby agrees that all proprietary information shall be
the sole and exclusive property of the Company and its assigns. In addition,
Employee agrees that, with the execution of this Agreement, she has returned to
Company all confidential and proprietary information and all other Company
property, as well as all copies or excerpts of any property, files or documents
obtained as a result of his employment with Company. A copy of the
confidentiality agreement executed by Employee is attached as Exhibit A. Nothing
in this Agreement, including Paragraph 12, is intended to modify that
confidentiality agreement. This paragraph is not intended to preclude Employee
from testifying truthfully in any court of law or before an administrative
agency, although Employee agrees that he will testify as to Company matters only
if served with a lawfully executed subpoena.

7. NON-DISPARAGEMENT. Employee agrees that he has not and will not make
statements to clients, customers, or suppliers of the Released Parties or to
other members of the public that are in any way disparaging or negative towards
the Released Parties, the Released Parties’ products or services, or the
Released Parties’ representatives or employees. Employee agrees not to interfere
with the Company’s relationship with current or prospective employees,
suppliers, customers or investors. Employee further agrees that he will not hold
himself out as an agent of the Company, or as having any authority to bind the
Company.

8. NON-SOLICITATION RESTRICTIONS. You agree, for a period ending one (1) year
after the termination of your employment with Borland, not to solicit, or
attempt to solicit, directly or indirectly, any individual who is an employee of
Borland, whether for or on behalf of you or for any entity in which you have a
direct or indirect interest whether as a proprietor, partner, stockholder,
employee, agent, representative, or otherwise.

 

3.



--------------------------------------------------------------------------------

9. NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This Agreement and compliance
with this Agreement shall not be construed as an admission by the Company or the
Released Parties of any liability whatsoever, or as admission by the Company or
the Released Parties of any violation of the rights of Employee, violation of
any order, law, statute, duty or contract whatsoever. The Company specifically
disclaims any liability to Employee for any alleged violation of the rights of
Employee, or for any alleged violation of any order, law, statute, duty or
contract on the part of the Company, or its employees or agents.

10. LEGAL REPRESENTATION. The parties hereto represent and acknowledge that in
executing this Agreement they do not rely and have not relied upon any
representation or statement made by any of the parties or by any of the parties’
agents, attorneys or representatives with regard to the subject matter or effect
of this Agreement or otherwise, other than those specifically stated in this
written Agreement. The employee acknowledges that this agreement is a legally
binding document and your signature will commit you to its terms. You
acknowledge that you have been advised by the Company to discuss all aspects of
this agreement with an attorney before signing it, that you have carefully read
and fully understand all of the provisions of this agreement and that you are
knowingly and voluntarily entering into this agreement.

11. BINDING OF EMPLOYEE’S HEIRS. This Agreement shall be binding upon the
parties hereto and upon their heirs, administrators, representatives, executors,
successors, and assigns, and shall inure to the benefit of said parties and each
of them and to their heirs, administrators, representatives, executors,
successors, and assigns. Employee expressly warrants that he has not transferred
to any person or entity any rights or causes of action, or claims released by
this Agreement.

12. SOLE AND ENTIRE AGREEMENT. With the exception of any agreement with the
Company pertaining to proprietary, trade secret or other confidential
information and/or the ownership of inventions, all of which shall remain in
full force and effect and is unaffected by this Agreement, this Agreement sets
forth the entire agreement between the parties hereto and fully supersedes any
and all prior agreements and understandings, written or oral, between the
parties hereto pertaining to the subject matter hereof. This Agreement may only
be amended or modified by a writing signed by the parties hereto. Any waiver of
any provision of this Agreement shall not constitute a waiver of any other
provision of this Agreement unless expressly so indicated otherwise. This
Agreement shall be interpreted in accordance with the plain meaning of its terms
and not strictly for or against any of the parties hereto.

 

4.



--------------------------------------------------------------------------------

13. GOVERNING LAW. This Agreement is made and entered into in the State of
California, and shall in all respects be interpreted, enforced and governed by
and under the laws of the California, United States of America without regard to
conflict of law principles. The parties agree that any and all disputes arising
out of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in the County of Santa
Clara, California in accordance with the JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes. Either Employee or the Company may initiate
arbitration, but the party demanding arbitration must do so within one year of
the time the dispute arose, or else said claim shall be deemed waived.

14. ARBITRATION. The parties agree that in any arbitration held to enforce or
interpret the terms of this Agreement, and/or should it be necessary for either
party to file a petition to compel arbitration, the arbitrator or the court, as
the case may be, shall have the authority to award the prevailing party
reasonable attorneys’ fees and costs. Said attorneys’ fees and costs shall
extend to any appeal process related hereto and to the enforcement and
collection of any court judgment and any execution related thereto.

15. SEVERABILITY. Should any provision of this Agreement, except Paragraph 3 or
4, be declared or be determined by any court of competent jurisdiction to be
illegal, invalid, or unenforceable, the legality, validity and enforceability of
the remaining parts, terms or provisions shall not be effected thereby and said
illegal, unenforceable, or invalid term, part or provision shall be deemed not
to be a part of this Agreement. If Paragraph 3 or 4 is found to be
unenforceable, the parties agree to seek a determination by the arbitrator as to
the rights of the parties, including whether Employee is entitled to retain the
benefits paid to him under the Agreement. This Agreement may be executed in
counterparts and each counterpart, when executed, shall have the efficacy of a
second original. Photographic or facsimile copies of any such signed
counterparts may be used in lieu of the original for any purpose.

[Remainder of page intentionally left blank.]

 

5.



--------------------------------------------------------------------------------

This Separation Agreement and General Release is entered into as of the date
last set forth below.

 

Dated: January 5, 2007

 

/s/ Matthew Thompson

  Matthew Thompson     BORLAND SOFTWARE CORPORATION

Dated: January 5, 2007

  By:  

/s/ Jonathan Schoonmaker

  Name:   Jonathan Schoonmaker   Title:   Senior Vice President, Human Resources